Citation Nr: 0921305	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-13 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left wrist 
condition.

2.  Entitlement to service connection for a left shoulder 
condition.

3.  Whether new and material evidence has been received  to 
reopen a claim for service connection for a right shoulder 
condition.

4.  Entitlement to service connection for a right shoulder 
condition.

5.  Entitlement to an increased rating for residuals of a 
right ulna and radius fracture involving limited motion of 
the right wrist, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for residuals of a 
right ulna and radius fracture involving limited motion of 
the right elbow, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to 
November 1971.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The RO in Atlanta, Georgia 
is currently handling the matter.
			
The Board notes that although additional medical evidence was 
submitted after the last supplemental statement of the case, 
in a February 2009 VA Form 21-4138, the Veteran waived his 
right to have this evidence reviewed in the first instance by 
the RO.

The Board also notes that at the February 2009 hearing and in 
various correspondence, the Veteran has asserted that he is 
unable to work because of his service-connected right arm 
disabilities.  This issue is referred to the RO for 
appropriate action.  In addition, at the hearing the Veteran 
alleged clear an unmistakable error as to an April 1972 
rating decision.  He argues that in the 1972 rating decision, 
he should have been awarded separate ratings for the separate 
in-service fractures to his ulna and radius.  The Veteran 
contends the RO committed a clear and unmistakable error by 
combining his separate disabilities in one rating.  This 
issue is also referred to the RO for appropriate action.

The issues of entitlement to service connection for a left 
wrist condition, left shoulder condition, and right shoulder 
condition, and the increased rating claims involving the 
right wrist and right elbow are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed September 2000 rating decision denied 
service connection for a right shoulder condition.

2.  The evidence pertaining to the Veteran's right shoulder 
condition that was submitted subsequent to the September 2000 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The RO's September 2000 decision that denied service 
connection for a right shoulder condition is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2. New and material evidence has been received to reopen the 
Veteran's claim for a right shoulder condition. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 2000 rating decision, the Veteran was denied 
service connection for a right shoulder condition, and he was 
advised of his appellate rights that same month.  The Veteran 
did not appeal this decision and it became final.  In January 
2003 the Veteran filed a claim to reopen his previously 
denied claim for service connection for a right shoulder 
condition.  For claims such as this received on or after 
August 29, 2001, a claim shall be reopened and reviewed if 
"new and material" evidence is presented or secured with 
respect to a claim that is final.  Evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  "Material" evidence is evidence 
which relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2005).  In 
determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.
Since the last prior final denial, a number of documents have 
been submitted in support of the claim.  These include VAMC 
treatment notes, VA examinations, private treatment records, 
and hearing testimony.  This constitutes "new" evidence 
because it was not previously submitted and is not cumulative 
or redundant of prior evidence.   

The evidence is also "material" because it contains 
information not previously established that raises a 
reasonable possibility of substantiating the claims.  In 
particular, in an October 2003 VA examination report, the 
diagnosis was rendered as follows: "[f]or the VA established 
diagnosis of FRACTURE BOTH BONES, RIGHT ARM, the diagnosis is 
changed to STATUS POST RIGHT ARM FRACTURES WITH RESIDUALS OF 
RIGHT WRIST DEGENERATIVE CHANGES AND RIGHT SHOULDER STRAIN. 
The diagnosis is changed because clinical and radiological 
examination."  (emphasis in original).  Similarly, in an 
October 2002 VA treatment record, the Veteran's in-service 
fracture of the right ulna and radius was noted, and x-ray 
evidence revealed an irregularity of the humeral head 
"consistent with previous well healed trauma."  Currently, 
the service-connected residuals of the fracture sustained in 
service include limited motion of the right wrist and limited 
motion of the right elbow.  The October 2003 and October 2002 
evidence suggests the Veteran's right shoulder problems may 
also be a residual of the in-service fractures sustained by 
the 1971 motor vehicle accident.  The Board finds this 
evidence provides a sufficient basis upon which to reopen the 
claim.  

Notice and Assistance

A discussion addressing whether VA's duties to notify and 
assist the Veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the Veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determination reached in 
this case, no prejudice will result to the Veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

It is further noted that as the issue on appeal is whether 
new and material evidence has been received, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addresses notice requirements specific to new and material 
claims.  Essentially, under Kent, the Veteran must be 
apprised as to the requirements both of the underlying 
service connection claim, as well as the definitions of new 
and material evidence.  Kent further requires that the notice 
inform the Veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  Here however, because the instant decision 
reopens the Veterans' claim any deficiency with respect to 
notice regarding new and material evidence is moot.


ORDER

New and material evidence having been submitted, the 
Veteran's claim for service connection for a right shoulder 
condition is reopened.



REMAND

A remand is necessary in order to obtain current VA treatment 
records.  At the February 2009 hearing, the Veteran testified 
that he has recently received treatment at the Atlanta VA 
Medical Center.  Pursuant to the testimony, the records may 
contain updated information on the different symptoms 
associated with his right wrist and right elbow, as well as 
pertinent information regarding his bilateral shoulders.  38 
U.S.C. § 5103A(b)(3) requires that VA continue any attempts 
to get federal records "until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile."  Further, as they are VA records, VA is held to 
have constructive notice of the contents of these records at 
the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

A review of the claims file shows that the Veteran applied 
for disability benefits from the Social Security 
Administration in 2008.  Any records considered by that 
agency in deciding the Veteran's claim for disability 
benefits, including a copy of the decision rendered, should 
be obtained.  See Martin v. Brown, 4 Vet. App. 136 (1993) 
(not only must the final Social Security Administration 
decision be obtained, but all records upon which that 
decision was based must be obtained as well); 38 C.F.R. 
§ 3.159(c)(2) (2009).

A remand also is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his right 
shoulder condition.  In the case of a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009). Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.  Here, the Veteran has 
been diagnosed with tendonopathy and a possible partial 
subscapularis tear, documented for example, in a May 2001 MRI 
report.  Although the Veteran's service treatment records are 
silent for a shoulder injury, as discussed in the decision 
above, the Veteran's shoulder condition has been associated 
with the right ulna and radius fractures sustained in 
service.  A VA examination is necessary to definitively 
determine whether there is any link between the current 
conditions and the incident in service or to any service-
connected disability. 

Finally, a remand is necessary in order to assess the current 
symptoms associated with the Veteran's service-connected 
right wrist and right elbow disabilities.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when a Veteran alleges that his service-connected disability 
has worsened since he was previously examined, a new 
examination may be required to evaluate the current degree of 
impairment. See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).  (finding a Veteran is entitled to a new examination 
after a two-year period between the last VA examination and 
the Veteran's contention that the pertinent disability had 
increased in severity).  At the February 2009 hearing, the 
Veteran testified that he currently experiences a loss of 
sensation in his fingers, indicating a possible neurological 
problem associated with his right wrist and right elbow 
disabilities.  Further, the Veteran testified to 
symptomatology from the scars associated with these 
disabilities.  The Veteran did not report these symptoms on 
last VA examination.  A current neurological assessment and 
dermatological examination must be afforded before these 
claims may be properly adjudicated.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims 
file all records since August 2008 from 
the VAMC in Atlanta, Georgia.  Ask the 
Veteran if he has received treatment from 
any other VA facility and obtain and 
associate with the claims file any such 
records.

2.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the Veteran's claim for Social Security 
disability benefits including a copy of 
any decision rendered and copies of the 
medical records relied upon concerning 
that claim.  (The Veteran filed a claim 
for disability benefits in 2008.)

3.  Afford the Veteran a VA examination 
to ascertain the nature and etiology of 
the atrophy of his right shoulder 
condition.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's current right shoulder 
condition had its onset during service or 
is in any other way causally related to 
or aggravated by service or any of his 
service-connected disabilities.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).
4.	Schedule the Veteran for a VA 
examination in order 
to determine the current severity of the 
following service-connected residuals of 
the Veteran's right ulna and radius 
fracture in service:   
a.	Right wrist
b.	Right elbow

The examination report must include 
ranges of motion, with notations as to 
the degree of motion at which the Veteran 
experiences pain, if any. The examiner 
should identify and completely describe 
any other current symptomatology.  

The examination should include an 
assessment of the scars associated with 
the right wrist and right elbow 
disabilities, including a determination 
as to whether the scars are deep, 
superficial, cause limited motion, are 
unstable, or are painful.

The examination should also include a 
neurological examination with an 
appropriate specialist, in order to 
identify and describe any evidence of 
neurological abnormalities due to the 
Veteran's right wrist and right elbow 
disabilities.  The examiner should 
identify any evidence of neuropathy or 
other nerve involvement due to the right 
wrist or right elbow disabilities to 
include reflex changes.  If nerve damage 
affecting any finger(s) is found, 
indicate the finger(s) affected and 
report the range of motion for all 
affected fingers.  The examiner must also 
specifically indicate which nerves, if 
any, are involved, and indicate if the 
involvement is mild, moderate, moderately 
severe, or severe.  

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria must be provided to the 
examiner, and the findings reported must 
be sufficiently complete to allow for 
rating under all alternate criteria.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


